4	                          August 21, 2014	                          No. 56

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                     STATE OF OREGON,
                    Respondent on Review,
                                v.
                STEVEN BRADLEY WALKER,
                      Petitioner on Review.
             (CC 091089; CA A142712; SC S060828)

     En Banc
     On review from the Court of Appeals.*
     Argued and submitted November 7, 2013.
   Erica Herb, Deputy Public Defender, Office of Public
Defense Services, Salem, argued the cause for petitioner
on review. With her on the brief was Peter Gartlan, Chief
Defender.
   Pamela Johnstone Walsh, Assistant Attorney General,
Salem, argued the cause for respondent on review. With
her on the brief were Anna M. Joyce, Solicitor General, and
Ellen F. Rosenblum, Attorney General.
     LINDER, J.
   The decision of the Court of Appeals and the judgment of
the circuit court are affirmed.




______________
	  *  Appeal from Clatsop County Circuit Court, Philip L. Nelson, Judge. 252 Or
App 1, 285 P3d 751 (2012).
Cite as 356 Or 4 (2014)	5

    Under the Oregon Racketeer Influenced and Corrupt Organization Act
(ORICO), it is unlawful to participate in an “enterprise” through a pattern of
committing certain specified criminal offenses. Defendant was charged with
theft and racketeering. The racketeering count was based on the charged theft
offense and two uncharged theft offenses allegedly committed in another county.
At trial, defendant moved for a judgment of acquittal on the racketeering charge,
arguing that there was insufficient evidence that he had participated in an
“enterprise” within the meaning of ORICO. The trial court denied the motion, the
jury found defendant guilty on both counts, and the Court of Appeals affirmed.
Held: As used in ORICO, an “enterprise” is any type of organization or entity that
carries out some purposeful venture, undertaking, or activity. The entity need
not have a formal structure but may consist of a loosely organized or informal
association of individuals in fact that functions with a common purpose and has
sufficient longevity to permit the entity to pursue that purpose. In this case, the
state presented evidence of three occasions on which defendant and an associate,
acting in a coordinated manner, carried out thefts of the same specific items from
the same grocery stores. That evidence was sufficient to permit the jury to find
that defendant participated in an “enterprise” through a pattern of racketeering
activity within the meaning of ORICO.
    The decision of the Court of Appeals and the judgment of the circuit court
are affirmed.
6	                                                           State v. Walker

	          LINDER, J.
	        The issue in this case is what constitutes an
“enterprise” within the meaning of the Oregon Racketeer
Influenced and Corrupt Organization Act (ORICO), ORS
166.715 - 166.735. Defendant was charged in Clatsop County
with one count of racketeering, ORS 166.720(3), and one
count of theft in the first degree, ORS 164.055.1 The racke-
teering count, which required proof that defendant partici-
pated in an “enterprise” through a pattern of racketeering,
was based on the charged theft offense and two uncharged
offenses of theft in the second degree allegedly committed
in another county. A jury found defendant guilty of both the
racketeering and the first degree theft offenses. Defendant
appealed his conviction for racketeering, arguing that there
was insufficient evidence that he had participated in an
enterprise and that the trial court therefore had erred in
denying his motion for a judgment of acquittal on the that
count. A divided panel of the Court of Appeals affirmed the
conviction. State v. Walker, 252 Or App 1, 285 P3d 751 (2012).
We granted review to determine the correct interpretation of
ORS 166.720(3). For the reasons explained below, we affirm.
                           I. BACKGROUND
A.  Facts
	        The facts, as recounted by the witnesses at the
trial, were not significantly disputed. In several significant
respects, however, the parties did dispute what inferences
could be drawn from the facts. Below, consistently with the
familiar standard that we use in reviewing a denial of a
motion for judgment of acquittal, we describe the facts in
the light most favorable to the state. State v. Cervantes, 319
Or 121, 125, 873 P2d 316 (1994) (identifying applicable stan-
dard of review). More particularly, however, we draw all rea-
sonable inferences in the state’s favor as well. Id. (on denial
of motion for judgment of acquittal, court gives state the
benefit of all reasonable inferences that can be drawn from
evidence).
	        On March 26, 2009, defendant and another person,
Williams, traveled together—probably from the Portland
	1
       The relevant statutory provisions are set out in the discussion, below.
Cite as 356 Or 4 (2014)	7

area—to Seaside. Once in Seaside, they went to the local
Safeway store. Each selected a grocery cart, and each then
began to shop independently. Price, a loss prevention offi-
cer, noticed them as they entered and began following them.
Price worked in plain clothes and typically walked around
the store to detect and monitor shoplifting activity. He par-
ticularly looked for the selection of “high-dollar, high-theft
items,” which in the grocery store business include dispos-
able diapers, infant formula, meat, seafood, and beer.

	        Because defendant and Williams went separate
directions in the store, Price watched defendant while
another security officer followed Williams. Price saw defen-
dant go to the seafood section and select nine large bags of
frozen shrimp. Defendant then proceeded to another aisle,
where he pulled Safeway plastic bags from his pocket—the
kind used to bag groceries at the register—and put the bags
of shrimp into them. At one point, defendant noticed Price
watching him, so Price moved to a position where he would
be less visible to defendant. Meanwhile, Williams had gone
through the store and had placed several boxes of Huggies
diapers, Tide laundry detergent, beer, and several bags of
frozen shrimp into his cart, as well.

	         Defendant then took his cart out of the store with-
out paying. Price followed defendant into the parking lot and
saw defendant put the shopping bags filled with shrimp into
the backseat of a car. Price yelled out to defendant, identify-
ing himself as a security officer, and defendant fled on foot.
By then, Williams had approached the store exit with his
own cart. He likewise had not paid for the items in his cart.
Williams abandoned his cart full of merchandise and also
left the scene.

	        The Safeway security officers called the Seaside
police, who arrived as the security officers were recovering
merchandise from the backseat of the car and putting it into
grocery carts. Defendant had thrown the bags of shrimp
atop disposable diapers, Tide laundry detergent, cold beer,
more frozen shrimp, and beef jerky that were already in
the backseat. The recovered merchandise filled two and a
half grocery carts. The merchandise was returned to the
8	                                                          State v. Walker

store, where it was run through a register to determine its
total value, which was $804.11. The police then impounded
the car. Shortly after that, the police located and arrested
Williams, who was the registered owner of the vehicle. After
Williams consented to a search of the car, the police opened
the trunk and found more boxes of Huggies diapers, cases
of beer, and bags of shrimp. The beer was still cold; the
shrimp was still frozen. Those items, too, were returned to
the Safeway store and run through the cash register. They
were valued at $329.06.2
	        At some point while the police were impounding the
car and interviewing Williams, defendant called 9-1-1 to
inquire about Williams’s whereabouts. Defendant claimed
that he was calling from Portland, but the call was traced
back to a hotel in Seaside, where police officers apprehended
him soon afterwards. During the ensuing police interview,
defendant admitted that he and Williams had traveled
together to Seaside for the day. Defendant admitted, how-
ever, to taking “only eight bags of frozen shrimp,” which
he told the interviewing officer that he had intended to
“consume *  * on the beach.” He denied knowing whether
             * 
Williams had taken anything from the Seaside Safeway.
When the police told defendant that the items returned to
the Safeway from the car totaled, in combination, more than
$1,000, defendant insisted that the total could not be more
$750, stating that “he wasn’t stupid” and more than $750
“would be a felony.” Defendant did, however, admit to police
	2
       At trial, the parties disputed whether the jury should infer that the mer-
chandise found in the trunk of Williams’s car had been taken from the Seaside
Safeway store on March 26, 2009; we describe the facts based on the inference
that favors the state. The dispute on that point was a significant one. The state
had alleged that the items taken on that date from the Seaside Safeway were
worth more than $1,000; the items found in the trunk were necessary to arrive
at that value. At trial, defendant argued to the jury that the items could have
been taken from other stores and the state had not adequately established they
were taken from that Safeway store on that date; thus, defendant urged the jury
to acquit on the Theft I charge. The state argued the converse inference. The jury
was instructed that, to find defendant guilty of Theft I, it had to find that the
aggregate value of the items taken from the Seaside Safeway on March 26, 2009,
exceeded $1,000. Subsequently, on the verdict form returned by the jury, the jury
specifically so found. The Court of Appeals erroneously viewed the merchandise
in the trunk as possible evidence of a separate fourth theft from an undeter-
mined grocery store, rather than as a part of the March 26 theft from the Seaside
Safeway. Walker, 252 Or App at 12 n 5. That error, however, played no part in the
court’s analysis.
Cite as 356 Or 4 (2014)	9

that he and Williams had “been involved in these types of
thefts in the Portland area” during “the last two months.”
	        At trial, the state established two such prior thefts,
which it presented for purposes of establishing a pattern
of criminal activity as relevant to the racketeering charge.
Those thefts were described by Glen Moule, an “organized
retail crime investigator for Safeway stores in Oregon and
southwest Washington.” Moule investigates thefts com-
mitted by “professional theft groups,” ones that “primarily
*  * steal large amounts of high dollar merchandise from
  * 
Safeway stores for the purposes of resale.” Safeway stores
that experience such thefts provide Moule with reports and
video surveillance recordings of the activity for his investi-
gation and analysis.
	        At some point before the trial of this case, and
as part of his investigative responsibilities, Moule had
reviewed video and still photos that showed defendant and
Williams twice stealing similar items from a Safeway store
in Sandy, Oregon, on dates several weeks before the Seaside
theft. The first of those thefts occurred February 8, 2009.
On that date, defendant and Williams entered the Sandy
Safeway store, and each selected an empty shopping cart.
Defendant went to the back aisle to the display of frozen
seafood and put six bags of frozen shrimp into his cart.
As defendant finished doing that, Walker moved into the
same area and also took bags of shrimp from the display.
Defendant then moved to other aisles, where he put several
boxes of Huggies diapers into his cart and four cases of beer
onto the cart’s lower shelf. Defendant then walked to yet
another area of the store, took plastic bags from his pocket,
and put the bags of frozen shrimp in them. Williams, who
entered several of the same areas after defendant, likewise
loaded his cart with boxes of Huggies diapers, Tide deter-
gent, and beer. Defendant exited the doors near the Safeway
deli without paying for the items; soon afterwards, Williams
exited through the same doors, likewise without paying for
the items. Based on the time notation on the video, the two
were in the store for a total of about six minutes.
	      A second video recording showed defendant and
Williams commit a substantially identical theft from the
10	                                          State v. Walker

same Safeway store in Sandy about two weeks later, on
February 23, 2009. Again, each entered the store, each
selected an empty cart, and each moved through the store
filling his individual cart with Huggies diapers, Tide laun-
dry detergent, and cases of beer. Each then left the store
through the door near the deli section without paying for the
items.

B.  Procedural Posture

	        As noted, defendant was charged with first-degree
theft, based on the Seaside Safeway theft, and with racke-
teering, based on that theft and the two previous thefts at
the Sandy Safeway. Also as noted, defendant moved for a
judgment of acquittal on the racketeering charge, arguing
that the evidence was insufficient to prove that, in commit-
ting the predicate thefts, he had participated in an “enter-
prise” within the meaning of ORS 166.720(3).

	        Both the trial court and the parties considered State
v. Cheek, 100 Or App 501, 786 P2d 1305, rev den, 310 Or 121
(1990), to be controlling on the scope and meaning of the
term “enterprise”. In that case, the court held that an enter-
prise could be established by “proof of an on-going organiza-
tion, however loose, that is distinct from the commission of
separate criminal acts by an individual.” Cheek, 100 Or App
at 505. Relying on Cheek, defendant argued in this case that
the state’s evidence established, at most, that defendant and
Williams “committed multiple crimes together.” Defendant
emphasized that the state’s evidence showed only that the
two entered the stores at about the same time; once inside,
they did not interact or communicate. Moreover, no evidence
showed that the items stolen were later sold or disposed of
in any kind of systematic manner.

	        The state argued in response that defendant and
Williams were “basically in the business of going out and
stealing items together”; that they had a particular modus
operandi in that they were stealing the same types of items
every time and even stealing from the same store chain
every time; and that they had been engaging in that con-
duct for at least two months. The state conceded that there
Cite as 356 Or 4 (2014)	11

was no direct evidence that the items were being resold,
but urged that a jury could infer that they were. The state
summed up, arguing that this was not “just average Joes
going out and committing a few crimes together”; defendant
and Williams “knew how to work the system,” had a “spe-
cific deal * * * between the two of them” to do that, and went
out and committed multiple thefts from multiple Safeways
in pursuit of that objective.
	        The trial court began its ruling on the motion by
noting that, at the outset of the trial, the court had “qualms”
about the case and did not think that defendant’s conduct
amounted to racketeering. But by the conclusion of the
state’s evidence, the court saw the evidence as establishing
“more than what average Joes do in the commission of two
or more crimes.” This case involved, in the trial court’s view,
two people who were targeting Safeway stores and taking
merchandise for at least a couple of months on a regular
basis, as evidenced by the circumstances of the proven thefts,
along with defendant’s own admission that he and Williams
were committing other similar thefts in the Portland area
during the two months preceding the Seaside Safeway theft.
The trial court denied the motion for judgment of acquit-
tal, reasoning that, under the “broad reading” given to the
term “enterprise” in Cheek, the state’s evidence “gets there.”
The case was submitted to the jury, which found defendant
guilty of racketeering.
	        Defendant appealed, again arguing that the evi-
dence was insufficient to show the existence of an enterprise
as required for the charge of racketeering. On appeal, the
parties essentially renewed the arguments that they had
made to the trial court. Both parties relied significantly on
the meaning of “enterprise” articulated in Cheek. Both par-
ties also relied on federal cases interpreting and applying
the federal Racketeer Influenced and Corrupt Organizations
Act, 18 USC §§ 1961-1968 (RICO), on which Oregon’s statute
(as we later discuss) was modeled. See David B. Frohnmayer,
Donald C. Arnold and H. Robert Hamilton, “RICO: Oregon’s
Message to Organized Crime,” 18 Will L Rev 1 n 2 (1982).
	       As noted, a divided panel of the Court of Appeals
affirmed. The majority first explained that it did not aim to
12	                                           State v. Walker

revisit the meaning of the term “enterprise” that the court
previously had announced in Cheek—viz., for the purposes
of ORICO, an entity must “partake of ‘an ongoing organiza-
tion, however loose, that is distinct from the commission of
separate criminal acts’ by the defendant.” Walker, 252 Or
App at 9-10 (quoting Cheek, 100 Or App at 505). Rather, the
majority considered only whether the evidence in this case
was sufficient to permit a jury to infer the existence of an
enterprise as so defined. Id. at 10. The majority highlighted
four “concerns” that were relevant to that inquiry: First, by
referring to an “organization, however loose,” the Cheek for-
mulation is “very broad”; second, the “transcendent consider-
ation” is ORICO’s focus on “criminal activity that originates
from a sense of organization”; third, there is often a symbi-
otic relationship between proof of an “enterprise” and proof
of a “pattern of racketeering activity”; and fourth, although
proof of one does not necessarily establish the other, it may
do so in some cases. Id. at 10-12.
	        Turning to this case, the majority concluded that
there was sufficient evidence of an organization, including
the facts that defendant and Williams entered the stores
together, stole the same items, and traveled together to
the third theft; that is, in carrying out the three identified
thefts, they followed a “choreographed course of action” in
“coordinated concert.” Id. at 12-13. The majority further
concluded that, based on those same circumstances and the
fact that they occurred over a two-month period, there also
was sufficient evidence that the organization had the requi-
site “ongoing” continuity. Id. at 13. The majority expressly
rejected defendant’s argument that there was no evidence
of an entity that was separate and distinct from defendant
and Williams themselves; the majority reasoned that, even
though defendant and Williams were the sole participants
in the “informal partnership” enterprise, a collective is qual-
itatively distinct from its individual members. Id. For all of
those reasons, the majority concluded that defendant’s and
Williams’s “informal partnership” constituted an “enter-
prise” within the meaning of ORICO. Id.
	       Judge Edmonds dissented. He acknowledged that
an informal partnership for the purpose of committing
Cite as 356 Or 4 (2014)	13

multiple crimes could fall within ORICO’s definition of an
enterprise. In his view, however, although defendant acted
in concert with Williams, using the same modus operandi
on three occasions, those activities were “ad hoc or episodic”
in nature; accordingly, in the dissent’s view, the evidence
did not permit an inference that the activities were attribut-
able to an organization that was “distinct from the commis-
sion of the predicate crimes.” Id. at 14-15 (Edmonds, S. J.,
dissenting).

	        We allowed defendant’s petition for review. On
review, tacitly recognizing that this court is not bound by
the Court of Appeals’ holding in Cheek, the parties expand
on the positions that they took in the trial court and the
Court of Appeals. Both defendant and the state look to the
statutory text, context, and legislative history to argue their
respective positions about the meaning of the term “enter-
prise.” Both parties also look to federal cases for guidance.
Ultimately, defendant and the state agree that an enter-
prise need not have a particular formal or legal structure,
but rather can be comprised of individuals associated in
fact, whose association is characterized by an ascertainable
structure, some common purpose, and longevity sufficient
for pursuit of the enterprise’s purpose. Where they differ is
on whether the enterprise must have continuity independent
of its individual members and on what degree of formality
is required for the enterprise’s structure. We describe and
analyze the parties’ arguments at greater length in the
course of our analysis below.

                       II. ANALYSIS

	        The interpretative issue for us is: What did the leg-
islature intend the term “enterprise,” as used in ORICO,
to encompass? We resolve that issue through our usual
method of statutory interpretation. We begin with the text
and context of the statute, which are the best indications of
the legislature’s intent. If appropriate, we also consider the
statute’s legislative history. Finally, if the statute’s meaning
remains unclear, we may resort to general maxims of stat-
utory construction. See State v. Gaines, 346 Or 160, 171-73,
206 P3d 1042 (2009) (explaining methodology).
14	                                                         State v. Walker

A.  Text and Context
	           ORS 166.720(3) provides:
      	 “It is unlawful for any person employed by, or associated
      with, any enterprise to conduct or participate, directly or
      indirectly, in such enterprise through a pattern of racke-
      teering activity or the collection of an unlawful debt.”
The legislature did not define enterprise, but, in ORS
166.715(2), it did give an illustrative list of what the term
includes:
      	 “  ‘Enterprise’ includes any individual, sole proprietor-
      ship, partnership, corporation, business trust or other profit
      or nonprofit legal entity, and includes any union, associa-
      tion or group of individuals associated in fact although not
      a legal entity, and both illicit and licit enterprises and gov-
      ernmental and non-governmental entities.”3
	        Because the term “enterprise” is not otherwise
defined, we also consider its ordinary meaning. See gener-
ally State v. Kurtz, 350 Or 65, 72, 249 P3d 1271 (2011) (fact
that statute listed types of persons “include[d]” within “cat-
egorical term” at issue indicated that term “can embrace
persons beyond those that the statute expressly lists”; court
therefore considered ordinary meaning of term). In 1981,
when ORICO was enacted, the ordinary meaning of the
term “enterprise” was
      “1 a : a plan or design for a venture or undertaking  b : VENTURE, UNDERTAKING, PROJECT;
      esp : an undertaking that is difficult, complicated or has
      a strong element of risk *  * c : a unit of economic orga-
                                  * 
      nization or activity (as a factory, a farm, a mine); esp : a
      business organization : FIRM, COMPANY * * * d : any sys-
      tematic purposeful activity or type of activity  * * *.”
Webster’s Third New Int’l Dictionary 757 (unabridged ed
1976).4
	3
       The quoted text of ORS 166.715(2) is identical to that originally passed by
the 1981 Legislative Assembly.
	4
       Defendant notes that Black’s Law Dictionary (6th ed 1990) defines “enter-
prise” as a “business venture or undertaking” and states that, under the fed-
eral racketeering statute, an enterprise “must be an ongoing organization, and
Cite as 356 Or 4 (2014)	15

	        From the statutory text and the dictionary defi-
nition of enterprise, defendant argues that “the plain and
ordinary meaning of the term enterprise demonstrates that
it applies to organizations that engage in planned, system-
atic, and purposeful activity.” And because the title of the act
contains the term “organization,” defendant argues, quot-
ing Webster’s, that enterprise contextually refers to “some-
thing organized *  * a group of people that has a more or
                    * 
less constant membership, a body of officers, a purpose, and
usu[ally] a set of regulations.” Webster’s at 1590. Defendant
acknowledges that, in setting out a list of the entities that are
“included[d]” within the term “enterprise”, ORS 166.715(2)
refers not only to legally cognizable entities such as part-
nerships and corporations, but also to groups of individuals
“associated in fact.” He nevertheless argues that, under the
principle of noscitur a sociis,5 individuals “associated in fact”
must have the same characteristics as entities such as part-
nerships or corporations—viz., a formal organization with
an ascertainable structure, a continuing existence indepen-
dent of individual members, and engagement in purposeful
and systematic activity.
	        We agree with the state, however, that neither the
statutory text or the ordinary meaning of the term “enter-
prise” requires the formality of structure or separate struc-
tural existence that defendant urges. Under ORS 166.715(2),
an enterprise must be some kind of entity that can either
employ or be associated with a person. Also, an enterprise
must be something that an individual can conduct or par-
ticipate in through a pattern of racketeering activity.6 That

an entity separate from the pattern of activity in which it engages.” The edition
of Black’s that was extant when the Oregon legislature enacted ORICO, how-
ever, defined the term “enterprise” as a “venture or undertaking[,] especially
one involving financial commitment[,]” and did not include any reference to the
federal racketeering statute. Black’s Law Dictionary 476 (5th ed 1979).
	5
       Noscitur a sociis “is an old maxim which summarizes the rule both of lan-
guage and of law that the meaning of words may be indicated or controlled by
those with which they are associated.” Nunner v. Erickson, 151 Or 575, 609, 51
P2d 839 (1935) (quoting 2 Williston on Contracts § 618, 1999 (1st ed 1920)).
	6
       ORS 166.715(4) defines “pattern of racketeering activity”:
    	   “ ‘Pattern of racketeering activity’ means engaging in at least two inci-
    dents of racketeering activity that have the same or similar intents, results,
    accomplices, victims or methods of commission or otherwise are interrelated
    by distinguishing characteristics, including a nexus to the same enterprise,
16	                                                          State v. Walker

does not tell us a lot, but it does tell us that an enterprise
has some kind of recognizable or ascertainable existence.
Beyond that, the statute does not convey that the enterprise
must exist separately from its associates, as opposed to
existing as a result of the association itself. And, although
an enterprise capable of employing a person ordinarily
might have organizational formality of some kind, that is
not invariably so. Moreover, no such formality is implied by
the idea that an enterprise be capable of “associating” with
a person.
	         The list of illustrative forms of enterprises in ORS
166.715(2) reinforces the conclusion that an enterprise need
not be an entity or unit of any particular form or struc-
ture. The breadth of what qualifies as an enterprise is sug-
gested, first, by the fact that the term expressly includes
“any” form of the listed entities, thus conveying that the
meaning of enterprise is both unrestricted and compre-
hensive.7 The illustrative examples that follow convey the
same thing. Enterprise includes: single individuals as well
as associations of individuals; legal associations as well as
associations-in-fact; individual legal formations (sole propri-
etorships) as well as group legal formations (partnerships,
corporations, unions); for-profit as well as nonprofit associa-
tions; licit as well as illicit enterprises; and governmental as
well as non-governmental entities.
	        The inclusion of “associations in fact” in the list in
particular undermines defendant’s argument that an enter-
prise must have a more formal structure and an existence
apart from the individuals who comprise the enterprise
itself. So, too, does the fact that an enterprise can be an
individual. The legislature’s choice to include those exam-
ples, along with others that have a more formal organization
or an existence separate from their membership, was a way
to broaden the meaning of enterprise, not narrow it.

    and are not isolated incidents, provided at least one of such incidents occurred
    after November 1, 1981, and that the last of such incidents occurred within
    five years after an incident of racketeering activity.”
	7
       See Dickinson v. Leer, 255 Or 274, 276-77, 465 P2d 885 (1970) (“any,” as used
in statute related to service of summons, is unrestricted and comprehensive);
Reed v. Reed, 215 Or 91, 96, 332 P2d 1049 (1958) (“any” used in statutory phrase
conveys comprehensive meaning).
Cite as 356 Or 4 (2014)	17

	        Our examination of the text of the ORICO statutes,
together with the ordinary meaning of the term “enterprise”,
thus takes us to an expansive understanding of what an
enterprise can be for purposes of a charge of racketeering.
It can be any type of organization or entity, even a loosely
formed or organized one, formed to carry out some purpose-
ful venture, undertaking, or activity. It can be formal and
have an independent legal existence. But it need not be. It
can be informal as well, and it can derive its existence from
the purposeful association itself. See also ORS 166.735(2)
(provisions of ORICO “shall be liberally construed to effec-
tuate its remedial purposes”). The statute requires no more,
at least not as a matter of plain text and context.
B.  Legislative History
	        As noted, defendant further relies on the legislative
history of ORICO to argue that the legislature intended a
narrower concept. If, in fact, the legislative history reveals
that the legislature had a narrower understanding of the
term in mind, and if that narrower meaning is consistent
with the text, even if not compelled by it, the legislative his-
tory would be a basis on which we appropriately may con-
strue the text more narrowly. See Gaines, 346 Or at 172-73
(when text of statute is capable of only one meaning, legisla-
tive history cannot support different interpretation; legisla-
tive history, however, can resolve ambiguity or demonstrate
that superficially plain text is not so clear).
	        Our review of that history reveals that the bill’s
sponsors were concerned primarily with the presence and
possible future expansion in Oregon of large-scale, orga-
nized crime consortiums engaged in prostitution, drug traf-
ficking, and the like. See, e.g., Testimony, Senate Committee
on Justice, Joint Subcommittee on Organized Crime, SB
531, Apr 23, 1981, Ex A (statement of Oregon Attorney
General Dave Frohnmayer). One witness—a member of law
enforcement—also mentioned “frauds that cause businesses
to go bankrupt and the elderly to lose their life savings”
and “groups specializing in violence and theft.” Testimony,
Senate Committee on Justice, SB 531, May 18, 1981, Ex
B (statement of Multnomah County Sheriff’s Deputy Neil
Crannell). Nevertheless, in response to a question from a
18	                                                        State v. Walker

legislator about whether the statute might apply to shoplift-
ing, that same witness acknowledged that it could, noting
that some shoplifting “groups” take high-value items and
“fence” them according to specific methods. Tape Recording,
Senate Committee on Justice, SB 531, May 18, 1981, Tape
186, Side A (statement of Multnomah County Sheriff’s
Deputy Neil Crannell).
	        The key feature of the legislation was that it focused
on the patterned character of crimes, rather than, as the law
traditionally had done, on crimes committed as a single act
on a single day by a single person acting alone. As Professor
Blakey,8 who presented the bill along with then Attorney
General Frohnmayer, explained of federal RICO:
    “Traditionally we have thought of crimes as a single inci-
    dent on a single day and a single person engaged in it. For
    most crimes, street crimes, that is the whole story[.] [B]ut
    for organized crime the important things are the things
    that are not included in the current code. That is the rela-
    tionship between this crime this day and this crime[  the
                                                            ]
    next day. That is, this crime is part of a pattern. Almost as
    important as its being part of a pattern is that there is an
    organization involved. The statute calls it an enterprise.
    * * * What RICO does is look to the organized character of
    the crime and makes that an element of the offense and it
    looks to the patterned character of the criminal behavior
    and makes than an element of the [offense][.] [It] imposes
    on the government [the burden] of proving those elements
    and once those elements are proven it then warrants the
    treatment of that crime in a different fashion.”
Minutes, Senate Committee on Justice, Joint Subcommittee
on Organized Crime, SB 531, Apr 23, 1981, 6 (statement
of Professor Blakey). In short, while large-scale organized
crime was the target, nothing in the federal RICO statute
made large- versus small-scale an element. Rather, the stat-
ute turned on the multiplicity of crimes and the “organized
character” of those crimes, which together suggested that
some form of organization was behind their commission. In
	8
       Blakey, a professor at Notre Dame Law School, was more than just an inter-
ested academic. He had drafted the federal RICO act, was a nationally recog-
nized expert on RICO, and had helped draft parallel state legislation in Arizona
and Florida. Minutes, Senate Committee on Justice, Joint Subcommittee on
Organized Crime, SB 531, Apr 23, 1981, 1.
Cite as 356 Or 4 (2014)	19

light of Blakey’s testimony about the purpose and design of
the federal RICO statute, the legislators enacting the paral-
lel provisions of ORICO would have understood the purpose
and design of our statute to be similar.
	        Opponents of the bill also testified. One of them
maintained that organized crime was not then a major
problem in Oregon and that, to the extent it may become a
problem, the portions of the bill establishing civil penalties
such as forfeiture and injunctive relief, to be administered
by the office of the Attorney General, were the most appro-
priate remedies. That witness opposed creating new crim-
inal penalties for the commission of multiple crimes—par-
ticularly “low level” crimes—arguing that such patterns of
criminal activity were most appropriately addressed by use
of existing criminal-conspiracy and habitual-criminal stat-
utes. Tape Recording, Senate Committee on Justice, SB 531,
May 18, 1981, Tape 185, Side A (statement of Metropolitan
Public Defender Jim Henning). A legislator, Senator Wyers,
asked the witness if he had any suggestions to make it clear
that the bill was not intended to “take two misdemeanors or
Class C felonies * * * and make them into a Class A felony.”
The witness responded that, although he did not believe it
was the legislature’s intent to apply the new statute to “a
group of 20-year-olds who go out and shoplift a couple of
times,” it would be difficult to draft the bill to avoid that
result. Id. Senator Wyers agreed that that result was “there
in the language”; he understood that, although the Attorney
General did not anticipate using the statute in that way, it
would be within the discretion of Oregon’s 36 district attor-
neys whether to do so. Id. Another witness from the crimi-
nal defense bar also testified that there was no current need
for such a statute in Oregon and urged that, even assuming
there was a need, it could be adequately addressed in the
federal courts under the federal RICO statute, as well as
by existing Oregon criminal statutes. Id. (statement of John
Henry Hingson III).
	       In a legislative hearing the next day, Senator
Wyers reemphasized the breadth of the proposed statute.
He explained to his fellow legislators that a “group of three
or four amateurs *  * committing a series of burglaries or
                   * 
20	                                            State v. Walker

shoplifts could fit under this act” and that he would consider
it a “real mess” if the act were used against “low-level crimi-
nals”; he noted that the Attorney General did not intend for
it to be used that way, but that Oregon’s district attorneys
nevertheless had discretion to do so. Tape Recording, Senate
Subcommittee on Justice, SB 531, May 19, 1981, Tape 192,
Side A (statement of Senator Wyers). In the floor debate pre-
ceding passage of the bill in the Senate, Senator Wyers gave
examples of the kinds of conduct that the bill was intended
to apply to, including contract killings by a motorcycle gang
or a major organized crime entity; groups of a dozen or more
persons involved in crimes yielding a “large sum of cash, hid-
den”; and such white-collar crimes as pharmacies submit-
ting fraudulent billings to state agencies. Tape Recording,
Senate Floor Debate, SB 531, May 28, 1981, Tape 95, Side
A (statement of Senator Wyers). Senator Wyers emphasized
the benefits of the civil penalties provided in the bill and
noted that the Attorney General had agreed to consult with
district attorneys about the proper application of the new
criminal provisions. Id. at Tape 96, Side A.
	        The legislative history provides two insights that
are helpful to us in interpreting the meaning of the term
“enterprise”. First, nothing in that legislative history sug-
gests that the legislature intended that term to be narrower
than its ordinary meaning, so that it required a particular
form of purposeful entity or association of individuals in fact.
To the contrary, much of the discussion during the hearing
focused on organized criminal activity—e.g., coordinated
frauds and even shoplifting—as the essential evil to which
the statute was directed. Second, and relatedly, opponents
and some legislators expressed concern that the proposed
ORICO statute would not be limited to the larger-scale
organized criminal activities that were the legislature’s
motivating concern. In that regard, the legislative history
is particularly telling. It reveals that the legislature drafted
the statute aware both that it was not tailored to those larg-
er-scale activities and that its terms did not preclude its
use to reach “low level” crimes or smaller-scale coordinated
activities that could also be addressed by criminal-conspir-
acy and habitual-criminal statutes. No drafting solution
to that problem was identified. The only solution embraced
Cite as 356 Or 4 (2014)	21

was to rely on prosecutors to exercise their charging discre-
tion to serve the legislature’s underlying objectives; no legal
limit on the statute’s reach or the exercise of prosecutorial
discretion was made a part of the law.
	        The legislative history thus reveals a mismatch—or
at least, a potential mismatch—in the text that the legisla-
ture chose for the statute and the policy that the legislature
ostensibly sought to effectuate. This court has confronted
variations on that general problem in other cases. In South
Beach Marina, Inc. v. Dept. of Rev., 301 Or 524, 724 P2d 788
(1986), for example, the issue was whether the term “water-
craft” included pleasure craft as well as commercial vessels.
In the absence of any legislative history at all relating to
the 1949 enactment of the relevant statute, this court gave
the term its ordinary—and expansive—meaning: It applied
to all watercraft, including pleasure craft. In doing so, this
court explained:
   “Statutes ordinarily are drafted in order to address some
   known or identifiable problem, but the chosen solution may
   not always be narrowly confined to the precise problem.
   The legislature may and often does choose broader lan-
   guage that applies to a wider range of circumstances than
   the precise problem that triggered legislative attention.
   For instance, lawmakers may believe that defining a nar-
   rower class for coverage under a statute would cause more
   problems in interpretation and administration and would
   be less efficient than to use broad, residual language that
   avoids such problems. When the express terms of a statute
   indicate such broader coverage, it is not necessary to show
   that this was its conscious purpose. In the absence of an
   affirmative showing that the narrower meaning actually
   was intended by the drafters, we shall take the legislature
   at its word * * *.”
Id. at 531 (footnote omitted).
	        We took the same approach in Burke v. DLCD, 352
Or 428, 290 P3d 790 (2012). In that case, we had stronger
clues about the legislature’s policy objectives because the leg-
islature had made findings indicating that only certain per-
sons were targets of the relevant statute. Because those find-
ings were not reflected in the operative provisions of the law,
however, this court gave the statute a broad interpretation
22	                                            State v. Walker

consistent with its text. See also Hamilton v. Paynter, 342
Or 48, 55, 149 P3d 131 (2006) (text of statute demonstrated
that, “even if the legislature had a particular problem in
mind, it chose to use a broader solution”); Clackamas County
v. 102 Marijuana Plants, 323 Or 680, 688-89, 920 P2d 149
(1996) (where legislative findings pertaining to the legisla-
ture’s particular reasons for enacting relevant statute were
not referred to in operative section of statute, court gave
effect to broad language in latter).
	        The interpretive problem presented here is similar.
Although, as discussed above, the legislative history sug-
gests that ORICO was enacted with the objective of curb-
ing larger-scale, more sophisticated or structured criminal
activities than those at issue here, textually the statute is not
so limited. Moreover, members of the legislature expressly
acknowledged the breadth of the statute and the role of pros-
ecutorial discretion in applying it. Particularly where the
legislative history demonstrates that the legislature was
aware of the expansive nature of an enactment’s text, yet
chose not to narrow it, we are constrained to interpret the
statute in a way that is consistent with that text, which is,
in the end, the best indication of the legislature’s intent. See
Gaines, 346 Or at 171 (text and context of legislative enact-
ments remain primary in interpreting their meaning).
	        This case proves the wisdom of that constraint.
When the legislature enacted ORICO, it did so as much in
anticipation of future problems of organized criminal activ-
ity in the state as to address current ones. The latitude
that the legislature left in the statute was deliberate, and
the legislature opted to rely on prosecutorial discretion as
the means to tailor the statute more precisely to the prob-
lems that would be of greatest concern to law enforcement
efforts. For us to interpret the statute more restrictively
than it was consciously drafted would require us to draw
a line that the legislature itself declined to draw. We might
succeed in furthering the legislature’s objectives better than
the legislature itself chose to do; we also might not. Either
way, our role is not to draft or revise the laws, or to refine
the policy reflected in the law. Our role is to interpret stat-
utes consistently with the words that the legislature used
Cite as 356 Or 4 (2014)	23

and the meaning that the legislature understood those
words to have, if that meaning is consistent with the words
themselves.
	        Here, the legislative history confirms what the
plain text and context convey—that the term “enterprise,”
consistently with its plain meaning, is an expansive one.
It includes casual and informal associations of individuals
in fact, as well as organizations with formal structures. An
association or entity can be an enterprise within the mean-
ing of ORS 166.715(2) regardless of whether the association
or entity has an existence separate from, and independent
of, its membership or its activities. The key is whether the
association or entity is engaged in ongoing, coordinated
criminal activity.
C.  Federal RICO Cases
	       Oregon’s ORICO statute, as earlier noted, was mod-
eled on the federal RICO statute.9 Although federal case
law predating the enactment of ORICO therefore can pro-
vide useful context for interpreting our statute,10 no federal
	9
       The federal RICO statute making racketeering a crime is directed at enter-
prises affecting interstate commerce, but is otherwise written in terms that
closely parallel ORICO. See 18 USC § 1962(c) (1976) (unlawful “for any person
employed by or associated with an enterprise” affecting interstate commerce “to
conduct or participate, directly or indirectly, in the conduct of such enterprise’s
affairs through a pattern of racketeering activity”). The federal RICO statute
identifying what an enterprise includes is less expressly encompassing than
ORICO; for example, it does not expressly include licit and illicit entities, profit
and nonprofit entities, or governmental and non-governmental entities. See 18
USC § 1961(4) (1976) (enterprise “includes any individual, partnership, corpo-
ration, association or other legal entity, and any union or group of individuals
associated in fact although not a legal entity”). The definition of enterprise in
ORICO, while modeled on federal RICO, was “modified somewhat” to clarify the
expansive scope of the term and thereby to avoid interpretative issues that were
arising in federal courts. See Frohnmayer, Arnold, and Hamilton, 18 Willamette
L Rev at 6-7 (comparing federal and Oregon definitions of enterprise). Oregon’s
definition is not, however, inconsistent with federal RICO. Federal courts gener-
ally have given the federal definition of enterprise an expansive interpretation
consistent with the clarifications that Oregon expressly incorporated. See, e.g.,
Sedima, S.P.R.L. v. Imrex Co., 473 US 479, 499-500, 105 S Ct 3275, 87 L Ed
2d 346 (1985) (enterprise includes illegitimate as well as legitimate businesses);
National Organization for Women, Inc. v. Scheidler, 510 US 249, 257, 114 S Ct 798,
127 L Ed 2d 99 (1994) (enterprise need not have an economic motivation); U.S. v.
Freeman, 6 F3d 586, 596-97 (9th Cir 1993) (governmental entity may constitute
federal RICO enterprise).
	10
        See State v. Cooper, 319 Or 162, 168, 874 P2d 822 (1994) (when legisla-
ture models Oregon statute after statute from another jurisdiction, legislature
24	                                                          State v. Walker

cases—and no United States Supreme Court cases in partic-
ular—had interpreted the meaning of the term “enterprise”
when the legislature drafted, debated, and enacted ORICO.
Cases that came later, however, still may be consulted for
their persuasive value. Because interpretative issues have
arisen under the parallel provisions of federal RICO with
far greater frequency, and in a wider array of factual cir-
cumstances, than under ORICO, we consider it worthwhile
in this case to look to federally controlling Supreme Court
decisions bearing on the meaning of enterprise.
	         The first case in which the Supreme Court consid-
ered the meaning of enterprise for purposes of federal RICO
was United States v. Turkette, 452 US 576, 101 S Ct 2524,
69 L Ed 2d 246 (1981).11 The specific issue before the Court
in Turkette was whether the term “enterprise” as used in
the federal statute encompassed illegal or illegitimate enter-
prises as well as legitimate ones. The defendant in Turkette
had been charged with participating in a wholly criminal
enterprise described in the indictment as a “group of indi-
viduals associated in fact for the purpose of” illegal activi-
ties, including drug trafficking, mail fraud, and bribery. 452
US at 578-79. In resolving whether both illegal and legal
entities were subsumed within the term enterprise, the
Court also explained the way in which the “enterprise” and
“pattern of racketeering activity” elements are interrelated,
but separate:
    “In order to secure a conviction under RICO, the Government
    must prove both the existence of an ‘enterprise’ and the
    connected ‘pattern of racketeering activity.’ The enterprise
is presumed to have intended same meaning as that given to other statute by
highest court of that jurisdiction).
	11
        Turkette was decided on June 17, 1981. ORICO was approved by the
Governor on August 21, 1981, and went into effect on November 1, 1981. The
first hearing on the bill took place in April 1981 before the House and Senate
Joint Subcommittee on Organized Crime; other Senate hearings occurred in
May, followed by a hearing in July before the House Judiciary Committee. The
various hearings included frequent mention of the federal RICO statute and its
application; in one instance, a witness informed legislators that federal appellate
courts were in disagreement about the proper meaning of the term “enterprise”
as used in that statute. Tape Recording, Senate Committee on Justice, SB 531,
May 18, 1981, Tape 185, Side A (statement of John Henry Hingson III). Thus, as
discussed in note 9, both before and after Turkette was decided, the legislature
generally was aware of developments relating to the federal RICO statute and
drafted ORICO accordingly.
Cite as 356 Or 4 (2014)	25

   is an entity, for present purposes associated together for a
   common purpose of engaging in a course of conduct. The
   pattern of racketeering activity is, on the other hand, a
   series of criminal acts as defined by the statute. The former
   is proved by evidence of an ongoing organization, formal or
   informal, and by evidence that the various associates func-
   tion as a continuing unit. The latter is proved by evidence
   of the requisite number of acts of racketeering committed
   by the participants in the enterprise. While the proof used
   to establish th[o]se separate elements may in particular
   cases coalesce, proof of one does not necessarily establish
   the other. The ‘enterprise’ is not the ‘pattern of racketeer-
   ing activity’; it is an entity separate and apart from the
   pattern of activity in which it engages. The existence of an
   enterprise at all times remains a separate element which
   must be proved by the Government.”
Turkette, 452 US at 583 (emphasis added; citation omitted).
	         Turkette made several observations that fit our stat-
ute as well. First, the state must prove both the existence of
an enterprise and a pattern of racketeering activity. Those
are separate elements, and both must be established. Thus,
proving a pattern of racketeering activity does not establish,
at least not necessarily, the existence of an enterprise. But
that does not mean that proof of the two cannot “coalesce.”
They can, especially when the organization is a group of
individuals informally or loosely associated-in-fact, so that
proof of the enterprise does not depend on the existence of
a particular organizational form or structure, or on certain
formalities of structure. For such an informal association,
whose animating purpose and reason for existence may be
to commit the crimes that form the pattern of racketeering
activity, proof of the association-in-fact is particularly likely
to coalesce with proof of the pattern of racketeering.
	       More recent, and more on point with the issue before
us in this case, is Boyle v. United States, 556 US 938, 1209
S Ct 2237, 173 L Ed 2d 1265 (2009). There, the Supreme
Court took up the question of what form or structure an
alleged association-in-fact entity must have to qualify as an
enterprise for purposes of federal RICO. The Court held that
an “association-in-fact enterprise must have at least three
structural features: a purpose, relationships among those
26	                                                          State v. Walker

associated with the enterprise, and longevity sufficient to
permit these associates to pursue the enterprise’s purpose.”
Boyle, 556 US at 946. The Court found the purpose require-
ment to be implicit in the common meaning of enterprise as a
“venture,” “undertaking,” or “project.” Id. (quoting Webster’s
Third New Int’l Dictionary 757 (1976)). As for longevity, that
feature was inherent in the requirement of participation in
a pattern of racketeering activity. Id. The Court found no
basis in the text of the federal RICO statute, however, for
the structural requirements that the defendant in that case
proposed, such as a “core membership that functioned as a
continuing unit, and an ascertainable structural hierarchy
distinct from the charged predicate acts.” Id. at 943, 948.
Rather, the Court affirmed its reasoning in Turkette that
an “association-in-fact enterprise” was “simply a continu-
ing unit that functions with a common purpose,” in which,
for example, decisions might be made on an ad hoc basis
or carried out in a sporadic manner. Id. at 948. The Court
described the language of the federal statute as “clear but
expansive.” Id. at 950.12 It also reiterated its observation in
Turkette that “proof of a pattern of racketeering activity may
be sufficient in a particular case to permit a jury to infer
the existence of an association-in-fact enterprise.” Id. at 951.
The Court therefore found no error in trial court instruc-
tions informing the jury that, to prove the element of the
existence of an “enterprise,” the government was required
to prove that there was an “ongoing organization with some
sort of framework, formal or informal, for carrying out its

	12
        As reflected in Supreme Court decisions, the legislative history of federal
RICO has presented the Court with the same potential problem that the legis-
lative history of ORICO presents us -- that is, a seeming mismatch between the
problem that Congress identified and the breadth of the statute that it enacted
to address that problem. As the Court observed in H.J. Inc v. Northwestern Bell
Telephone Co., 492 US 229, 245, 109 S Ct 2893, 106 L Ed 2d 195 (1988): “To be
sure, Congress focused on, and the examples used in the debates and reports
to illustrate the Act’s operation concern, the predations of mobsters. Organized
crime was without a doubt Congress’ major target[.]” Nevertheless, “for cogent
reasons,” Congress “chose to enact a more general statute, one which, although
it had organized crime as its focus, was not limited in application to organized
crime.” Id. at 248. Consistently with its recognition that Congress “knew what
it was doing when it adopted commodious language capable of extending beyond
organized crime,” id. at 246, the Court has broadly interpreted enterprise and
other terms in the statute consistently with Congress’s “self-consciously expan-
sive language and overall approach.” Id. at 249 (quoting Sedima, 473 US at 498).
Cite as 356 Or 4 (2014)	27

objectives,” that “the various members and associates of the
association function[ed] as a continuing unit to achieve a
common purpose,” that an enterprise could consist of “an
association of individuals, without structural hierarchy,
form[ed] solely for the purpose of carrying out a pattern
of racketeering acts,” and that “the existence of an associ-
ation-in-fact is oftentimes more readily proven by what it
does, rather than by abstract analysis of its structure.” Id.
at 942, 951 (brackets in original).
	        Again, as we have noted, the Supreme Court’s inter-
pretations of the federal RICO statute are not binding on
this court in interpreting ORICO. But the Court’s analysis
of the text and context of the federal law on which ORICO
was modeled parallels our analysis of the text and context
of ORICO, and we find the Court’s reasoning and conclu-
sions on the meaning of the term “enterprise” persuasive.
As we already have concluded from our examination of text,
context, and legislative history, an enterprise for purpose
of ORICO can be any type of organization or entity, even
an informal or loosely organized one, that undertakes some
purposeful venture, undertaking, or activity through a pat-
tern of criminal activity. The Supreme Court’s view that an
enterprise must have a purpose accords with our conclusion.
As we have further concluded from ORICO’s text and con-
text, an enterprise can be informal or loosely organized in
its structure and can derive its existence from the purpose-
ful association itself. That is consistent with the Supreme
Court’s conclusion that an association-in-fact enterprise
must have relationships among those associated with the
enterprise, but it need not have a formal structure of any
kind; rather, it is enough that it simply be a continuing
unit of some kind that functions with a common purpose.
The Supreme Court’s third structural feature of an associ-
ation-in-fact enterprise—that the association has longevity
sufficient to permit the associates to pursue the enterprise’s
purpose—also fits with our interpretation, and we embrace
it as well. Finally, consistently with those features, we agree
with the Supreme Court that an association-in-fact enter-
prise may consist of an association of individuals, formed
“solely for the purpose of carrying out a pattern of racke-
teering acts,” and the existence of an association-in-fact will
28	                                         State v. Walker

often be “more readily proven by what it does, rather than
by abstract analysis of its structure.” Boyle, 556 US at 942.

           III.  APPLICATION TO THIS CASE

	       The remaining question is whether the facts of
this case were sufficient to prove that defendant partici-
pated with Williams in an “enterprise” through a pattern
of racketeering activity, as ORS 166.720(3) requires. This
case provides an apt example of the extent to which proof
of an association-in-fact enterprise and proof of a “pattern”
of racketeering activity—a pattern of engaging in conduct
constituting one or more of the listed crimes—may coalesce.

	       The state presented evidence of three specific occa-
sions, during a two-month period of time, when defendant
and Williams worked together to commit theft. The thefts
that they committed had distinctive earmarks. Each of the
three thefts were highly coordinated and, a jury could infer,
planned in advance. For each of the three thefts, defendant
and Williams entered the same Safeway grocery stores, in
the same two geographically distant towns (Seaside and
Sandy), on the same dates, and at the same times. Although
the record is silent about how the two traveled to the Sandy
Safeway store, it establishes that defendant and Williams
traveled together to the Seaside Safeway. For each of the
three thefts, defendant and Williams shopped separately,
but they moved about the store in concert. Methodically and
in combination, they stole the same distinctive and seem-
ingly incongruous items—in all three instances, they took
multiple boxes of disposable diapers, multiple containers of
Tide laundry detergent, and multiple cases of beer; in two
of the three thefts, they took several large bags of frozen
shrimp as well. The planning and organizing behind each
crime was apparent from the consistent pattern of the thefts.
The thefts were not spontaneous crimes of opportunity, as
might occur for teens who, sporadically but repeatedly, steal
random items because they see them in the store and, hav-
ing seen them, want them (e.g., a trendy pair of shoes; a
fashionable leather jacket; a status-enhancing watch). The
circumstances suggest nothing impulsive or extemporane-
ous about defendant’s and Williams’s concerted conduct.
Cite as 356 Or 4 (2014)	29

	        The nature of the merchandise taken, as well, per-
mitted the jury to infer the planned and purposeful nature
of the association between defendant and Williams. Expert
testimony established that what defendant and Williams
took were “high value” and “high theft” items often taken
by professional groups of thieves for purposes of resale.
Although the state presented no direct proof that defendant
and Williams were fencing the items or otherwise using
them in trade, the nature and volume of the merchandise
readily permitted that inference. Indeed, it is difficult to
envision how defendant and Williams personally could use
or consume, from the Seaside theft alone, over $1,000 worth
of Huggies diapers, Tide detergent, bags of frozen shrimp,
and beer.13
	        Moreover, from their collective and common expe-
rience, jurors could recognize that stealing over $1,000 of
merchandise on a single trip to the grocery store is unusual,
at best; when the main items stolen are diapers, laundry
detergent, frozen shrimp, and beer, the jury could infer the
existence of an organized theft operation of some kind, not
just an shoplifting incident by a ordinary (if dishonest) con-
sumer. Add to that the fact that defendant and Williams
committed at least two other similar thefts within six weeks
of the Seaside theft—ones that involved, again, large vol-
umes of Huggies diapers, Tide detergent, beer, and (and in
one of the two additional thefts) frozen shrimp—and the
jury could readily infer that defendant and Williams were
associated for purposes of committing thefts of items that
they could readily sell or otherwise trade for value. As con-
trasted with defendant’s argument to the jury that this was
a case of the state inappropriately targeting two individuals
who did nothing more sophisticated than commit multiple
crimes together, the prosecutor argued:
    “* * * This is a racketeering case. These two individuals are
    professionals; they know what items they need to get. They
    know how to do it, and they’re hitting the same stores. I

	13
       Perhaps the jury could have inferred some charitable purpose on defen-
dant’s and Williams’s part. But even if defendant and Williams were engaged in
a coordinated series of thefts “from the rich” so that they could “give to the poor,”
that purpose still would fit with what qualifies as an enterprise under the stat-
ute. See ORS 166.715(2) (enterprise includes nonprofit entities).
30	                                               State v. Walker

   would argue to you that nobody needs that much shrimp
   or that many baby diapers or that much beer or that much
   laundry detergent.
   	 “Using your common sense you know what they’re going
   to do with those items. I would submit to [you], they’re sell-
   ing them.”
Both the prosecutor’s and defendant’s characterization of
the evidence, and what inferences the jury should draw,
were fair arguments on this record, and it was for the jury
to decide which characterization to accept.
	        We thus agree with the Court of Appeals major-
ity that the evidence gave rise to a question of fact, to be
resolved by a jury, as to whether defendant and Williams
were participants in an association-in-fact enterprise. As
the majority observed, whether conduct “originates from
some continuing organizational dynamic” or instead “was
merely ad hoc or episodic” will often depend on what infer-
ence the jury draws from the “multiplicity, similarity, and
temporal proximity of criminal acts by recurring combina-
tions or permutations of actors.” Walker, 252 Or App at 11.
In the majority’s view, the jury in this case was entitled to
infer that the three thefts, “far from being random, sporadic,
or isolated,” originated from an “overarching, coordinated
organizational dynamic and design.” Id. at 12-13. For the
dissent, the evidence in this case reduced to proving nothing
more than “episodic activities on multiple occasions.” Id. at
14 (Edmonds, S. J., dissenting). What was missing from the
evidence, the dissent believed, was “some fact from which
it could be inferred that defendant and [Williams] were
involved in an ongoing criminal business venture of which
their thefts were a part—for example, acting together in an
organized manner to steal particular merchandise, which,
in turn, they could then sell to an available buyer.” Id. at 15
(Edmonds, S. J., dissenting).
	         With respect, however, we disagree with the dis-
sent. The relationship between defendant and Williams may
have been at the “loosely organized” end of the “associated-
in-fact” spectrum. But no formal organization or structure
was required. From the multiplicity and distinctive simi-
larity of the thefts that defendant and Williams committed,
Cite as 356 Or 4 (2014)	31

the jury could find that the criminal conduct in which they
engaged was based on a plan or design, that it was purpose-
ful and systematic, and that defendant and Williams had an
organized relationship of some longevity, even if it was solely
for the purpose of carrying out the racketeering activity. In
short, this is a case in which the evidence that permitted the
jury to find that defendant engaged in a “pattern of rack-
eteering activity” coalesced to also permit the jury to find
that defendant was part of an association-in-fact entity with
sufficient purpose, relationship between the participants,
and longevity to qualify as an enterprise under ORICO. No
formal structure or existence separate from the association’s
membership was required.
	        Accordingly, there was sufficient evidence from
which the jury could find that defendant was associated
with an “enterprise” for the purpose of ORS 166.720(3). The
trial court did not err in denying defendant’s motion for a
judgment of acquittal on the racketeering charge.
	       The decision of the Court of Appeals and the judg-
ment of the circuit court are affirmed.